Citation Nr: 0415805	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-27 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had active service from January 1968 to November 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection 
for diabetes mellitus-which he alleges is a residual of 
exposure to herbicides (Agent Orange).  The case since has 
been transferred to the RO in Manchester, New Hampshire, and 
that office forwarded the appeal to the Board.

Unfortunately, because further development is required before 
the Board can decide this claim, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran, who has been diagnosed with diabetes mellitus, 
contends that he was exposed to Agent Orange during the 
Vietnam Era.  He claims he had two tours of duty aboard naval 
ships offshore Vietnam from October 1968 to March 1969 and 
from March 1970 to September 1970.  During his first tour, he 
says he made several mail runs to the shores of Vietnam from 
his ship.

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), 
in-service exposure to Agent Orange was presumed only in 
cases in which a veteran had a disease that was 
presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal 
exposure was not presumed.  See Chase v. West, 13 Vet. 
App. 413, 415 (2000) (citing McCartt v. West, 12 Vet. 
App. 164, 168 (1999)).  But this was changed by Section 
201(c) of the Veterans Education and Benefits Expansion 
Act of 2001, which effectively reversed the decision in 
McCartt v. West, 12 Vet. App. 164 (1999) and provides 
for a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period, in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.

Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2002), 
38 C.F.R. § 3.309(e) (2003) provides that Type II diabetes 
mellitus is a disease presumptively due to 
in-service exposure to herbicides.

If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the 
following diseases shall be service-connected if 
the requirements of Sec. 3.307(a)(6) are met even 
though there is no record of such disease during 
service, provided further that the rebuttable 
presumption provisions of Sec. 3.307(d) are also 
satisfied.  

In turn, 38 C.F.R. § 3.307(a)(6)(i) (citing 38 U.S.C. 
§ 1116(a)(4) as authority) provides that: 

For the purposes of this section, the term 
"herbicide agent" means a chemical in an 
herbicide used in support of the United States 
and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975,... 

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. 
§§ 501(a) and 1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, 
and ending on May 7, 1975 and has a disease 
listed at Sec. 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any 
such agent during that service.  The last date on 
which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the 
last date on which he or she served in the 
Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam"' includes 
service in the waters offshore and service in 
other locations if the conditions of service 
involved duty or visitation in the Republic of 
Vietnam.  

The RO denied the veteran's claim for presumptive service 
connection for diabetes mellitus because the evidence did not 
show he was stationed in Vietnam during his period of active 
duty.  However, service in Vietnam for presumptive purposes 
also includes waters offshore and in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  

The veteran's awards of the Vietnam Service Medal and 
National Defense Service Medal do not prove that he actually 
served in or visited the Republic of Vietnam.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  So this requires clarification.
 
Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   



2.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
that might corroborate the veteran's alleged 
service in the Republic of Vietnam.  Specific 
attention is drawn to his 2002 claim (VA Form 21-
526), with respect to his alleged service 
in the Republic of Vietnam.  Send USASCRUR copies 
of any personnel records obtained showing service 
dates, duties, and units of assignment, etc.  
Also send USASCRUR copies of the service medical 
records showing where the veteran was treated and 
when.  Specifically ask USASCRUR or, 
if necessary, the National Personnel Records 
Center (NPRC) for any morning reports, sick call 
reports, and accident logs during the time he 
served offshore of Vietnam.  Request that 
USASCRUR verify whether (1) he ever made mail 
runs to the Republic of Vietnam, (2) whether any 
of the naval vessels he was on visited the 
mainland of Vietnam, or (3) whether he otherwise 
actually served in Vietnam.  

3.  Review the claims file.  If any development 
requested is incomplete, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then readjudicate the claim in light of the 
additional evidence.  If the benefit sought on 
appeal is not granted, send the veteran a 
supplemental statement of the case (SSOC) and 
give him an opportunity to respond.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




